DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SAMIA BOKHARI,
                             Appellant,

                                     v.

                          KHURRAM FAZAL,
                             Appellee.

                              No. 4D19-2050

                               [July 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. FMCE 17-
014232 (35).

  Amina Khan of the Law Office of Amina Khan, Chicago, IL, for appellant.

  Meaghan K. Marro of Marro Law, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.